Appeal by the injured person from so much of an order which grants reargument and, on reargument, adheres to the original determination granting a motion for substitution of attorneys, granting his former attorney a retaining lien for her disbursements of $3, and a charging lien of $150 to be paid out of the recovery. After the entry of the order, appellant’s former attorney turned over all the papers required to be turned over under the order appealed from, on payment of the disbursements and the representation of appellant’s present attorney that such action would effectuate the prompt realization of the charging lien. By thus accepting the benefits under the order appealed from, the provisions of which are all connected and dependent, appellant waived his right to appeal. (Goepel v. Kurtz Action Co., 216 N. Y. 343; Brenner v. Steven Plumbing Supply Co'., 279 App. Div. 1087.) Appeal dismissed, with $10 costs and disbursements. Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ., concur. [See post, p. 897.]